The defendant, Wilson Calloway, having been convicted of "simple battery" upon a 15 year old girl, was sentenced to serve 7 months in the Parish Prison. He is appealing from his conviction and sentence, relying for the reversal thereof on a lone bill of exception reserved to the trial judge's ruling in refusing his motion for a new trial, the basis of which is that the verdict is "unjust and unfair" and "contrary to the law and evidence". This motion presents only a question of fact over which we have no appellate jurisdiction. Art. 516, Code of Criminal Procedure. It is only when there is no evidence at all to *Page 131 
support the crime charged or an essential element thereof that this court is authorized to review the evidence. State v. Nomey,204 La. 667, 16 So. 2d 226, and State v. Valentine,203 La. 1057, 1058, 14 So. 2d 851.
The conviction and sentence are affirmed.
O'NIELL, C. J., absent.